Citation Nr: 0915177	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  05-38 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cancer of the 
mediastinum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Montgomery, Alabama.


FINDING OF FACT

In November 2008, prior to the promulgation of a decision in 
the current appeal, the Veteran asked that his claim for 
entitlement to service connection for cancer of the 
mediastinum be withdrawn from appellate review.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal in 
the claim for service connection for cancer of the 
mediastinum have been met.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.101, 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204 (2008).  When a veteran does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of fact or law no longer exists.  In such 
an instance, the Board does not have jurisdiction to review 
the appeal, and a dismissal is then appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2008).  

In a statement submitted in November 2008, the Veteran asked 
that his appeal for service connection for cancer of the 
mediastinum be withdrawn from appellate review.  In view of 
his expressed desires, the Board concludes that further 
action with regard to this issue is not appropriate.  The 
Board does not have jurisdiction over the withdrawn issue, 
and, as such, his appeal regarding entitlement to service 
connection for cancer of the mediastinum is dismissed.  


ORDER

Service connection for cancer of the mediastinum is dismissed 
without prejudice. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


